                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES--GENERAL


Case No. CV 18-0701-JLS (JPR)                  Date: July 29, 2019
Title: Lydia Martinez v. Officer Valdez et al.
============================================================
DOCKET ENTRY: Order to Show Cause
===========================================================
PRESENT:
                   HON. JEAN P. ROSENBLUTH, MAGISTRATE JUDGE
                          Bea Martinez                            n/a
                          Deputy Clerk                      Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                    ATTORNEYS PRESENT FOR DEFENDANTS:
         None present                                         None present

PROCEEDINGS: (IN CHAMBERS)

       The Court dismissed Plaintiff’s First Amended Complaint in this civil-rights
action more than a year ago, on July 23, 2018, granting Plaintiff leave to amend. She
was warned that “if she fails to timely file a sufficient” amended complaint, “the
Court may dismiss this action on the grounds set forth” in the dismissal order “or for
failure to diligently prosecute.”

        Since then, Plaintiff has asked for and received numerous extensions to file her
second amended complaint, totaling just under a year. Under the terms of the most
recent extension order, the SAC was due on or before July 15. Plaintiff has neither
filed a SAC nor requested another extension of time. Back in April 2018, the Court
informed Plaintiff of the availability of help from the local pro se legal clinics.

      No later than 14 days from the date of this Order, Plaintiff must file a second
amended complaint or this lawsuit will likely be dismissed for failure to prosecute
and failure to obey a Court order.




MINUTES FORM 11                                               Initials of Deputy Clerk: bm
CIVIL-GEN
